Voto particular del
Juez Presidente Señor Pons Núñez,
en el que expresa su conformidad con la resolución que dic-tamina no ha lugar a la segunda moción de reconsideración.
Brevemente deseo expresar la razón por la cual he dado mi conformidad a la resolución que provee no ha lugar a la *218segunda moción de reconsideración presentada por el Banco Popular de Puerto Rico.
Desde mi particular perspectiva, la imposición de pa-tente está autorizada por ley debido a que
(a) la Ley de Patentes Municipales, Ley Núm. 113 de 10 de julio de 1974 (21 L.P.R.A. sec. 651 et seq.), suprimió el lenguaje restrictivo, hasta entonces vigente, que limitaba los ingresos a gravarse a aquellos provenientes de “las ope-raciones en Puerto Rico”, y
(b) la See. 2 de dicha ley, 21 L.P.R.A. sec. 651a(6), al definir “volumen de negocios”, indica que el mismo incluye los ingresos brutos que se reciban, obviamente en Puerto Rico, sin limitar su fuente en términos de procedencia nacional.
Tanto en nuestra opinión per curiam de 14 de mayo de 1988 (Banco Popular v. Mun. de Mayagüez, 120 D.P.R. 692 (1988)), como en la opinión del Tribunal en reconsidera-ción, emitida por el Juez Asociado Señor Negrón García el 29 de junio de 1990 (Banco Popular v. Mun. de Mayagüez, 126 D.P.R. 653 (1990)), se señala como base suficiente para sostener la validez de la imposición de patente municipal esa disposición legal contenida en la Ley Municipal que incluye en el volumen de negocios todos los ingresos reci-bidos sin limitarlos por razón de su fuente. En ella es que se apoya mi posición en esta controversia.
No nos toca pronunciarnos sobre la conveniencia o sabi-duría de esa disposición.